United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2562
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

               Todd Matthew Haulk, also known as Todd Haulk

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                            Submitted: June 14, 2021
                             Filed: August 24, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

     Todd Matthew Haulk pleaded guilty to one count of conspiracy to distribute
methamphetamine and methamphetamine mixture in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846. At sentencing and over Haulk’s objection, the
district court1 applied a two-level enhancement to Haulk’s base offense level under
the U.S. Sentencing Guidelines (U.S.S.G. or Guidelines) after finding that he had
“maintained a premises for the purpose of manufacturing or distributing a controlled
substance,” see U.S.S.G. § 2D1.1(b)(12). With a total offense level of 42 and a
criminal history category of I, Haulk’s sentencing range was 360 months’ to life
imprisonment. The district court varied downward and sentenced Haulk to 240
months’ imprisonment.

       Haulk argues that the district court clearly erred in finding that he maintained
his residence for the purpose of distributing a controlled substance. See United States
v. Miller, 698 F.3d 699, 705 (8th Cir. 2012) (standard of review). For the
enhancement to apply, drug distribution “need not be the sole purpose for which the
premises was maintained, but must be one of the defendant’s primary or principal
uses for the premises, rather than one of the defendant’s incidental or collateral uses
for the premises.” U.S.S.G. § 2D1.1 cmt. n.17. As set forth in the presentence report
(PSR), Haulk purchased his Davenport, Iowa, house in 2012 and was sharing it with
his girlfriend at the time of his offense. He claims that the primary use of the
premises was residential because he did not frequently sell methamphetamine there.
We have held, however, that the enhancement applies “when a defendant uses the
premises for the purpose of substantial drug-trafficking activities, even if the
premises was also [his] family home at the times in question.” Miller, 698 F.3d at
707.2




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
       Haulk argues that Miller was wrongly decided, but “[i]t is a cardinal rule in
our circuit that one panel is bound by the decision of a prior panel.” Owsley v.
Luebbers, 281 F.3d 687, 690 (8th Cir. 2002) (per curiam) (citation omitted).

                                         -2-
       We conclude that the district court did not clearly err in applying the
enhancement. During the initial search of Haulk’s house, officers seized four pounds
of ice methamphetamine and three firearms. Haulk later admitted to investigators that
he had hidden three pounds of ice methamphetamine in his basement’s drop ceiling
and one pound beneath his basement couch. Haulk also admitted that he had
attempted to weigh the methamphetamine in the house. See United States v. Garcia,
774 F.3d 472, 475 (8th Cir. 2014) (evidence that defendant used premises to store
vehicles containing methamphetamine supported district court’s application of the so-
called “stash house enhancement”). Haulk distributed methamphetamine at his house
on at least one occasion, during the process of which he stated that he was awaiting
a mail shipment of more methamphetamine and wanted to obtain additional firearms.
Haulk thereafter received at his house two mailed packages that an informant told
investigators contained a total of five pounds of methamphetamine. During the
subsequent search of Haulk’s house, officers discovered an additional ten ounces of
ice methamphetamine and another firearm.3 This unobjected-to information set forth
in the PSR supports the district court’s finding that Haulk had maintained his
Davenport house for the purpose of distributing methamphetamine.

       Haulk next argues that his 240-month sentence is substantively unreasonable
in light of his lack of a significant adult-age criminal history, his age, his support
system, and the degree to which his aberrant criminal behavior was caused by his
drug addiction. Reviewing for abuse of discretion, we disagree. See Gall v. United
States, 552 U.S. 38, 51 (2007) (standard of review). The district court properly
considered the 18 U.S.C. § 3553(a) factors in imposing Haulk’s sentence. It weighed
the “staggering” amount of methamphetamine involved—more than six
kilograms—as well as Haulk’s possession of firearms in connection with the drug
distribution, the need to avoid unwarranted sentencing disparities, the need for


      3
       Although Haulk disputes whether this methamphetamine is properly attributed
to him, he does not dispute that it was stored in his house.

                                         -3-
adequate deterrence, and the need to protect the public. Against these aggravating
factors, the district court weighed Haulk’s self-described mitigating circumstances.
See United States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s
decision not to weigh mitigating factors as heavily as [the defendant] would have
preferred does not justify reversal.” (internal quotation marks and citation omitted)).
After concluding that the Guidelines failed to address Haulk’s circumstances
adequately and that the sentencing range was thus unreasonable as applied to him, the
district court imposed a sentence that was 120 months below the advisory Guidelines
sentencing range. As we have frequently observed, it is “nearly inconceivable” that
the district court abused its discretion in not varying downward still further. See, e.g.,
United States v. Bevins, 848 F.3d 835, 841 (8th Cir. 2017) (quoting United States v.
Lazarski, 560 F.3d 731, 733 (8th Cir. 2009)).

      The judgment is affirmed.
                     ______________________________




                                           -4-